Citation Nr: 1102279	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-19 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.  He also had U.S. Army Reserve service from March 1982 to 
June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In April 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a video conference hearing.  A 
transcript of the proceeding has been associated with the claims 
file.  


FINDING OF FACT

The Veteran's PTSD symptoms manifest by nightmares, 
sleeplessness, flashbacks, social isolation, and problems 
establishing relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

With respect to the Veteran's initial rating claim, a 
predecisional letter dated in June 2006 satisfied the duty to 
notify provisions.  Nevertheless, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for his PTSD.  In cases where service connection has 
been granted, and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Goodwin 
v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 
484.  Further, the Veteran has neither alleged nor demonstrated 
that he has been prejudiced by defective VCAA notice.  Goodwin, 
22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Regarding the disability rating, the Board notes that 
the VA requested and obtained all information from the Veteran to 
support his claims and granted service connection.  There is no 
indication that any other evidence exists to support a higher 
disability rating.  Thus, the VCAA's purpose has been affected 
and any error is non-prejudicial.  In this case, service 
connection has been granted, and an initial disability rating and 
effective date have been assigned.  The claim has been 
substantiated and additional 5103(a) notice is not required.  See 
Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's 
duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  During his 
April 2010 video conference hearing, the Veteran testified that 
he received retirement benefits from the Social Security 
Administration (SSA).  The Veteran has not indicated that he 
sought SSA disability benefits.  Further, there is some 
indication in the record that the Veteran sought treatment for 
his PTSD at the Vet Center in Sioux Falls, Iowa.  However, in a 
July 2009 letter from the Veteran's representative, he indicated 
that the Veteran had never received treatment at the Vet Center 
in Sioux Falls but was instead treated at the VA Medical Center 
in Sioux Falls.  As such, further attempts to obtain records from 
the Vet Center would be fruitless.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327 (a) (2010).  The Veteran was afforded a 
VA examination in March 2007.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nichols, 21 
Vet. App. 303, 312 (2007).  The VA examination is adequate as it 
was predicated on a review of medical records and the examiner 
fully addressed the rating criteria that are relevant to rating 
the disability at issue here.

There is adequate medical evidence of record to make a 
determination in this case.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected disability since he was last 
examined.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues adjudicated herein has been met.  38 C.F.R. § 3.159 
(c) (4) (2010).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007). 

II.	 Initial Rating

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the 
evaluation of the same disability under various diagnoses, known 
as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated as 10 percent 
disabling under the General Rating Formula for Mental Disorders, 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 10 
percent disability rating requires evidence of the following:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational talks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, or recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting; inability to 
establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, DC 9411.

The Board notes that the evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the VA 
must consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including (if 
applicable) those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  
Within the DSM-IV, Global Assessment Functioning (GAF) scores are 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While 
not determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating criteria 
for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

According to DSM-IV, a GAF score ranging from 61 to 70 reflects 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A score of 51-60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  As will be discussed 
below, the Veteran received a GAF score of 65 at his March 2007 
VA examination.  A score of 65 shows mild symptoms or impairment 
in social, occupational, or school functioning.  

The Veteran's service treatment records show that his 
psychological functioning was within normal limits during his 
February 1968 entrance examination and his October 1969 
separation examination.  In February 1968, he expressly denied 
experiencing any trouble sleeping, nightmares, depression, 
excessive worry, loss of memory, bed wetting, or nervous trouble.  
In the Veteran's March 1982 Report of Medical History taken 
during his enlistment examination into the U.S. Army Reserves, he 
expressly denied experiencing trouble sleeping, excessive worry, 
depression, loss of memory, or nervous trouble of any sort.  
During a May 1985 examination, the Veteran's psychological 
functioning was normal and the examiner specifically found "no 
mental illness" was present at that time.  The balance of the 
Veteran's medical records from his time in the U.S. Army Reserves 
show similar results.  It is noted that the Veteran was found to 
be unfit for retention in the Reserves in February 2003 for an 
unrelated chronic obstructive pulmonary disease and rapid 
heartbeat.  He was discharged in June 2003 as a result of these 
findings.  

In May 1984, the Veteran underwent an evaluation where he 
admitted to excessive alcohol use.  At that time, the examiner 
noted that he was highly energetic, expansive, and generally 
outgoing and uninhibited.  However, the Veteran became easily 
offended, tense, and hyperactive.  The examiner noted that the 
Veteran may be somewhat competitive, persuasive, and socially 
aggressive.  He was diagnosed with continuous alcohol abuse and 
rule out antisocial traits.    Thereafter, the Veteran was 
hospitalized from May 1984 to June 1984 for alcohol dependency.  
In a June 1984 discharge evaluation, the examiner described the 
Veteran's drinking problem and indicated that he had recurrent 
dreams about Vietnam.  He did not have the dreams if he drank 
before he went to bed.  He was also aggressive and compulsive 
when drunk, becoming verbally abusive to his wife when he drank 
and physically abusive to her in his sleep when he dreamt of 
Vietnam.  

The record also contains a January 1986 letter from Central 
Assessment Center after the Veteran was referred by the Polk 
County Attorney's Office following an operating while intoxicated 
charge.  The evaluator indicated that the Veteran's drinking 
behavior was very problematic.  He also indicated the Veteran's 
tour of duty in Vietnam but indicated that the Veteran had no 
problems with that experience.  The Veteran was readmitted in 
June 1986 for alcohol dependence for which he was treated until 
July 1986.  In the July 1986 discharge summary, the Veteran 
reported service in Vietnam and denied any PTSD symptoms.  He was 
diagnosed with alcohol dependence and found to be employable and 
competent.  

The Veteran was again admitted for alcohol dependence in October 
1993.  In the November 1993 discharge summary, the Veteran 
admitted blackouts when he drank but denied seizures or 
hallucinations.  He denied suicidal or homicidal ideation and was 
physically stable.  His drinking interfered with his family, his 
jobs, and his finances.  He was found to be competent and 
considered employable.  

VA treatment records dated from October 1998 to April 2009 show 
that the Veteran submitted to occasional depression and PTSD 
screenings for which they were all negative.  

During the March 2007 VA examination, the examiner reviewed the 
claims file and took the Veteran's oral history.  The Veteran 
indicated that he had many friends prior to service.  He also 
provided that he did not use alcohol or drugs prior to service.  
He revealed extensive problems with alcohol dependence after 
service separation.  He indicated being married for 13 years 
before divorcing his wife in 1984.  The Veteran had good 
relationships with his daughters.  He indicated living alone in 
an apartment and described his social relationships as being at 
work.  His hobbies included managing stocks and coin collecting.  
He indicated never making a suicide attempt and provided that 
since he stopped drinking he had not become assaultive.  He 
indicated doing well emotionally and socially.  The Veteran 
reported daily, unwanted intrusive recollections.  He reported 
sleep disturbance brought on by dreams which caused a moderate 
degree of distress.  The Veteran reported being reminded of his 
combat experience, usually after watching television.  He 
described experiencing physical reactions to these intrusive 
recollections, including feeling "stiff" and clenching his 
fist.  He described social isolation and indicated difficulty 
getting to sleep, staying asleep, and waking early.  He described 
daily feelings of irritability and impatience.  He also noted 
hypervigilant behavior but denied any startle reaction.  

During the examination, the examiner noted no unusual psychomotor 
activity.  His speech was normal and his affect was appropriate 
to content and thought.  His mood was good and his thought 
process was logical.  There was no evidence of delusions and his 
judgment was intact.  Hallucinations were denied as were 
inappropriate or ritualistic behavior.  No panic attacks, or 
suicidal or homicidal ideations were noted.  There was no 
impulsivity or history of violence noted except in the past and 
associated with his drinking.  He had no impairment in activities 
of daily living caused by his PTSD.  His memory was intact.  He 
was assessed with chronic PTSD and alcohol dependence in fully 
sustained remission.  He was given a GAF score of 65, indicating 
a mild level of continued symptomatology.  The examiner indicated 
that his PTSD did not cause total impairment in most areas of 
functioning and did not decrease his work efficiency or inhibit 
his ability to perform occupational tasks.  The examiner provided 
that the Veteran's PTSD caused transient or mild symptoms, but 
only during periods of stress.  The examiner noted that the 
Veteran's history of alcohol use was to some degree self-
treatment for his PTSD symptoms.  However, the examiner noted 
that his PTSD did not account for the Veteran's dependency on 
alcohol since he had not had any problems with alcohol dependence 
in the last 15 years.  

The Veteran testified during his Board hearing that he held ten 
difference jobs since service separation from which he was fired 
for alcohol-related reasons.  He testified that he was divorced 
after 13 years of marriage as he was unable to adjust to civilian 
life.  He testified to social isolation and experiencing 
nightmares about twice a week, cold sweats, and difficulty 
sleeping.  He opined that his PTSD caused his alcohol dependence.  
He testified that he was no longer employed and received SSA 
retirement benefits.  

The Veteran's statements describing his symptoms are considered 
to be competent evidence.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  These 
statements, however, must be viewed in conjunction with the 
objective medical evidence as required by the rating criteria.  

In weighing the evidence, the Board finds that the Veteran is not 
entitled to a rating in excess of 10 percent.  Specifically, 
there is no evidence that the Veteran suffers from weekly panic 
attacks, memory loss, suspiciousness, depressed mood, or anxiety.  
The March 2007 VA examiner indicated that the Veteran's PTSD 
symptoms were mild and transient.  See 38 C.F.R. § 4.130.  

The Board acknowledges the Veteran's testimony that he 
experiences frequent sleep disturbance and cold sweats.  However, 
there is no indication that this interferes with his routine 
activities.  Additionally, the VA examiner indicated that the 
Veteran has difficulty maintaining effective social 
relationships.  Despite this finding, the Veteran has maintained 
a good relationship with his daughters, which shows an ability to 
maintain an effective relationship.  The Board also acknowledges 
the medical records which indicate that the Veteran became 
verbally assaultive to his wife when he was drunk and physically 
assaultive when he dreamt of Vietnam.  While this shows that the 
Veteran may have presented a possible danger to himself or others 
in the past, there is no showing that he is in actual, persistent 
danger of hurting another person currently as it is reported that 
he has not harmed himself or others.  These reports were also 
taken during his assessments for alcohol dependence and not 
during any psychological evaluations in association with his 
PTSD.  The Board acknowledges that while some of the Veteran 
symptoms under the criteria for a higher rating, the majority of 
his symptoms fall under the criteria for 10 percent disabling.  
See 38 C.F.R. § 4.130.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Board has also considered whether a referral for extra 
schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Initially, there must be a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extra schedular consideration referral). 
 
The schedular evaluation for the Veteran's PTSD is adequate.  The 
Veteran disagrees with the rating on the basis that he believes 
his symptoms are more severe than rated.  In other words, he does 
not have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The Veteran does not have "exceptional or 
unusual" disabilities; he merely disagrees with the assigned 
evaluation for his level of impairment.  The available schedular 
evaluation for this service-connected disability is adequate.  
Referral for extra schedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extra schedular 
consideration is moot.  See Thun, 22 Vet. App at 115. 

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for total disability 
evaluation based on individual unemployability due to service-
connected disabilities (TDIU) is part of an increased rating 
claim when such claim is raised by the record.  The March 2007 VA 
examiner indicated that his PTSD symptoms did not decrease his 
work efficiency or inhibit his ability to perform occupational 
tasks.  During his April 2010 Board hearing, the Veteran 
indicated that he took a forced retirement in or about 2007 or 
2008 and received SSA retirement benefits.  There is no 
indication that his PTSD symptoms prohibit the Veteran from 
obtaining gainful employment.  Accordingly, any further 
discussion of entitlement to a TDIU is not necessary.  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected PTSD is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


